Appeal by the defendant from a judgment of the County Court, Westchester County (Cohen, J.), rendered July 3, 2007, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal sale of a controlled substance at or near school grounds (two counts), and criminal possession of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.R, Florio, Angiolillo, McCarthy and Chambers, JJ., concur.